Citation Nr: 9911891	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-03 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington




THE ISSUE

Entitlement to service connection for Parkinson's disease as 
secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from August 1959 to August 
1963.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1996 determination of the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The claim for service connection for Parkinson's disease, 
claimed as secondary to exposure to ionizing radiation is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for Parkinson's disease, 
claimed as secondary to ionizing radiation exposure is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records do not show that the veteran was 
treated for or had complaints related to a disorder of the 
central nervous system.  The August 1963 report of medical 
examination shows a normal clinical evaluation for the 
neurologic system.  

A December 1993 letter written by a private physician shows 
that the veteran had been taking medication for Parkinson's 
disease for four years.  

VA outpatient records show treatment of the veteran for 
Parkinsonism from July 1993 to March 1995.  An August 1994 
report shows an impression of radiation exposure history in 
addition to Parkinsonism.  

A November 1995 letter written by a VA physician shows that 
the veteran had participated in the VA ionizing radiation 
registry.  The physician indicated that the results of the 
veteran's examination included "Parkinsonism, possible 
secondary to radiation exposure."  

The record contains a letter from the Defense Special Weapons 
Agency (DSWA) dated in February 1998.  The letter confirmed 
that the veteran was present at Operation DOMINIC I, an 
atmospheric nuclear test series conducted at the Pacific 
Proving Ground during 1962.  The DSWA further confirmed that 
the veteran was assigned to the U.S.S. HALSEY POWELL during 
Operation DOMINIC I.  

The DSWA noted that the veteran's film badge was recently 
examined and determined to be damaged to the extent that its 
reading was not usable to determine the veteran's dose.  A 
scientific dose reconstruction indicated that the veteran 
would have received a probable dose of zero rem gamma, with 
an upper bound of zero rem gamma.  The DSWA noted that due to 
the distance of the veteran's unit from ground zero, he had 
virtually no potential for exposure to neutron radiation.  
The 50-year committed dose equivalent to the nervous system 
was estimated at 0.0 rem.  

Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinative issue 
involves medical etiology, competent medical evidence that 
the claim is "plausible" is required in order for the claim 
to be well grounded.  See Caluza, 7 Vet. App. at 504; Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91 (1993). 

Where the claim is well grounded VA has a statutory duty to 
assist the veteran in his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The duty to assist under section 5107(a) includes the 
duty to obtain pertinent records.  See Block v. Brown, 7 Vet. 
App. 343 (1994); Smith v. Brown, 7 Vet. App. 255 (1994); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1131 
(West 1991). 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and postservice 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  The regulation provides a list of recognized 
radiogenic diseases in subsection 3.311(b)(2), and the 
regulatory time period when the diseases must become 
manifest.  38 C.F.R. § 3.311(b)(5).  

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the appellant cites or submits competent scientific or 
medical evidence that the claimed disease is radiogenic.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

The Board finds that the veteran has not submitted a well-
grounded claim for service connection for Parkinson's disease 
as secondary to exposure to ionizing radiation.  With respect 
to the first method of establishing service connection for 
presumptive diseases manifest in radiation-exposed veterans, 
the Board notes that 38 C.F.R. § 3.309(d) limits service 
connection to the diseases listed in paragraph (d)(2).  
Parkinson's disease is not a disease listed in paragraph 
(d)(2) subject to service connection on a presumptive basis.  

The Board notes that the veteran meets the regulatory 
criteria of a "radiation-exposed veteran" as defined in 
38 C.F.R. § 3.309(d)(3), in light of the DSWA confirmation 
that the veteran participated in Operation DOMINIC I.  
Notwithstanding the veteran's participation in atmospheric 
nuclear testing, the probative medical evidence of record 
does not show that the veteran currently has a disease listed 
in paragraph (d)(2) of the regulation.

With respect to the second method which provides for the 
development of claims based upon a contention of exposure to 
ionizing radiation, the Board notes that Parkinson's disease 
is not a radiogenic disease listed in section 3.311(b)(2).  

The record contains a November 1995 letter which states that 
the veteran's Parkinsonism is possibly due to exposure to 
ionizing radiation.  Assuming that this evidence constitutes 
competent scientific or medical evidence that the claimed 
disease is radiogenic, the Board finds that additional 
development pursuant to the regulation is not warranted.  
38 C.F.R. § 3.311(b)(4).  

The regulation sets up chronological obligations of VA in 
developing claims under section 3.311.  Wandel v. West, 
11 Vet. App. 200, 204 (1998) (citing Ramey, 120 F.3d, at 
1244).  In this regard, the regulation provides three 
threshold criteria prior to referral of the veteran's claim 
for further consideration by the VA Under Secretary of 
Benefits.  




Prior to referral to the VA Under Secretary of Benefits, it 
must be determined that: (1) the veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric nuclear testing of nuclear weapons; (2) the 
veteran subsequently developed a radiogenic disease; and, (3) 
such disease became manifest within the period specified by 
(b)(5) of this section.  38 C.F.R. § 3.311(b)(1).  In Wandel 
the Court held that absent competent evidence that the 
veteran was exposed to radiation, VA is not required to 
forward the claim for consideration by the Under Secretary 
for Benefits.  Wandel, 11 Vet. App. at 200.  In the case at 
hand, the DSWA reported that the veteran's dose estimate as a 
result of his participation in Operation Dominic I was zero.  

The Board also finds that there is no competent medical or 
scientific evidence linking the veteran's Parkinson's disease 
to the claimed inservice radiation exposure.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  
Although the VA physician in his November 1995 letter 
attributed Parkinson's disease to radiation exposure, this 
opinion does not have any probative value in terms of 
establishing a nexus between Parkinson's disease and an 
inservice injury or disease.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (holding that a diagnosis made on an 
inaccurate factual premise has no probative value).  

Here, the physician's opinion is based upon the veteran's 
claimed radiation exposure that is shown by the DSWA's dose 
assessment to be zero rem.  The issue of whether Parkinson's 
disease is linked to an inservice injury or disease involves 
medical causation, which requires cognizable evidence in the 
form of competent medical evidence in order to well ground 
the veteran's claim.  Grottveit, 5 Vet. App. 93.  

In the case at hand, the record does not contain competent 
medical evidence to link the veteran's current disability to 
an injury or disease incurred during service.  


Other Matters

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The veteran's representative asserted that the Board should 
remand the case to obtain the VA examination report referred 
to by the VA physician in his November 1995 letter, in light 
of the physician's opinion linking Parkinson's disease to 
radiation exposure citing Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The Board notes that the November 1995 letter 
contains the results of the examination.  The Board finds 
that the examination report is not determinative of the claim 
in light of the fact that the letter, which contains the 
examination results, is contained in the record.  The Court 
in Sims v. West, noted that Bell states that documents which 
are not determinative of a claim should be a part of the 
record, and that if they are determinative of the claim, then 
a remand is required.  Sims v. West, 11 Vet. App. 237, 238-39 
(1998).  Hence, a remand is not required to obtain the VA 
examination report, because it is not determinative of the 
claim.  

The Board also notes that the United States Court of Appeals 
for the Federal Circuit (hereinafter, "the Court of Appeals") 
found that 38 U.S.C. § 5107(a) indicates that giving the 
benefit of the doubt to a claimant does not relieve the 
claimant of carrying the burden of establishing a well 
grounded claim.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).  In this regard, the Court of Appeals held that 
38 U.S.C. § 5107(a) requires a claimant to submit and 
establish a well grounded claim before VA is required to 
provide assistance to a claimant in developing facts 
underlying the claim.  Epps v. Gober, 126 F.3d at 1469.

Although the Board considered and denied the veteran's claim 
on the basis that it was not well grounded, and the RO denied 
the claim on the merits, the veteran has not been prejudiced 
by the Board's decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the veteran 
greater consideration than his claim, in fact, warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of the implausibility of the veteran's 
claim and the failure to meet his initial burden in the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision to deny his appeal.

As the veteran's claim for entitlement to service connection 
for Parkinson's disease as secondary to exposure to ionizing 
radiation is not well grounded, the doctrine of reasonable 
doubt is not applicable to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for Parkinson's disease 
claimed as secondary to exposure to ionizing radiation, the 
appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

